DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/495669 and 17/495503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 11 recites the limitation “the battery storage device is configured to” in lines 2-3; and Claim 11 recites the limitation “simultaneous to receiving the portion of the electrical output from the capacitor storage device, convey to a load at least a part of the portion of the electrical output” in Lines 7-8.
	Claim 20 recites the limitation “simultaneous to receiving the portion of the electrical output from the capacitor storage device, conveying to a load at least part a part of the portion of the electrical output” in  Lines 9-10.
The Specification discloses a battery storage device receiving and conveying energy (Par.99). The Specification does not appear to have support for a battery storage device configured to: receiving and conveying a portion of the electrical output simultaneously.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation “the battery storage device is configured to” in lines 2-3; and Claim 11 recites the limitation “simultaneous to receiving the portion of the electrical output from the capacitor storage device, convey to a load at least a part of the portion of the electrical output” in Lines 7-8.
	Claim 20 recites the limitation “simultaneous to receiving the portion of the electrical output from the capacitor storage device, conveying to a load at least part a part of the portion of the electrical output” in  Lines 9-10.
	A battery cannot receive and supply power simultaneously. It is unclear how the battery storage device receives a portion of the electrical output and at the same time it conveys at least a part of the portion of the electrical output.
	The metes and bounds of the claims cannot be ascertained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, 15, 16, 17, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7; 13, 14, 15, 16, 18 and 1 of copending Application No. 17/208726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the electric powered farm or construction equipment of the present application would be obvious over the vehicle of copending Application 17/208726; and the capacitor storage device of the present application would be obvious over the ultracapacitor module of copending Application 17/208726.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12 of copending Application No. 16/861110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the electric bus of the present application would be obvious over the vehicle of copending Application 16/861110.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 10 of copending Application No. 17/035,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the electric bus of the present application would be obvious over the vehicle of copending Application 17/035,488.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Jackson (2013/0332014), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909).
Claims 1-3 and 13: Harrison teaches an apparatus (18) for providing electrical charge to a vehicle (12) (Par.5) (Fig.3), the apparatus (11) comprising: a driven mass (22) configured to rotate in response to a kinetic energy of the vehicle (12), the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) comprises a wheel placed in contact with a surface of the ground (Par.18); a generator (24) configured to generate an electrical output based on a mechanical input (Par.17).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment; wherein the electric-powered farm or construction equipment is an electric tractor; wherein the electric-powered farm or construction equipment is an electric swather.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29); wherein the electric-powered farm or construction equipment is an electric tractor (Par.29); wherein the electric-powered farm or construction equipment is an electric swather (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate.  
Jackson teaches a generator (12) (Fig.4) configured to generate an electrical output based on a mechanical input, the mechanical input mechanically coupled to a shaft (104) such that rotation of the shaft (104) causes the mechanical input to rotate (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had the expected result of supplying power from the generator to components of the vehicle (Par.36) to operate the vehicle (Par.48). 
Furthermore, Harrison does not explicitly teach a capacitor storage device configured to: receive at least a portion of the electrical output from the generator, store the portion of the electrical output, and convey the portion of the electrical output received from the generator to a battery storage device of the commercial vehicle; wherein the capacitor storage device comprises one or more ultracapacitors.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96); wherein the capacitor storage device (1410) comprises one or more ultracapacitors (super capacitors) (Par.95).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).
	The combination of Harrison and Powell do not explicitly teach conveying electrical output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
	Hikiri teaches a capacitor storage device (20) conveying electrical output to a battery storage device (40) in one or more bursts based on a charge level (SOC) of the battery storage device (40) dropping below a threshold level (Par.51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby ensuring loads can achieve adequate power from the battery.
Claim 4: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison teaches the driven mass (22) is configured to transition to an extended position wherein the wheel (22) is positioned in contact with the surface of the ground (R) (Par.18) (Fig.2).
Claim 5: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach the battery storage device comprises a charging port and wherein the electrical output is conveyed from the capacitor storage device to the battery storage device via a charging cable and the charging port.
Powell teaches battery storage device (1420) comprises a charging port and wherein electrical output from a generator (1405) is conveyed from a capacitor storage device (1410) to the battery storage device (1420) via a charging cable (conductive wire) and the charging port (Par.45 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had the expected result of charging the battery through a battery connector (Par.69) using electronic components connected by cables through which electric current can flow (Par.45).
Claim 8: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  
Jackson teaches a mechanical input of a generator (12) is mechanically coupled to a shaft (104) by one or more of a belt (44) and a pulley system (42 and 46) (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had a generator drive system that drives the generator as the shaft rotates (Par.59) in order to produce electrical energy (Par.56).
Claim 14: Harrison teaches a method of providing electrical charge to a vehicle, the method comprising: rotating a driven mass (22) in response to a kinetic energy of the electric bus, the driven mass (22) coupled to a shaft (40) such that rotation of the driven mass (22) causes the shaft (40) to rotate (Par.21), wherein the driven mass (22) exists in (1) an extended position in which the kinetic energy of the vehicle (12) causes the driven mass (22) to rotate and (2) a retracted position in which the kinetic energy of the vehicle (12) does not cause the driven mass (22) to rotate (Pars.18 and 21); generating, via a generator (24), an electrical output based on a mechanical input via a generator (24) (Par.17).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Furthermore, Harrison does not explicitly teach the generator having a mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate.
Jackson teaches a generator (12) (Fig.4) having a mechanical input mechanically coupled to a shaft (104) such that rotation of the shaft (104) causes the mechanical input to rotate (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had received mechanical energy from rotation (Par.53) and have had generated electrical energy (Par.56).
Furthermore, Harrison does not explicitly teach receiving at a capacitor storage device at least a portion of the electrical output from the generator, storing, at the capacitor storage device, the portion of the electrical output; and conveying the portion of the electrical output received from the generator to a battery storage device of the commercial vehicle.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96); wherein the capacitor storage device (1410) comprises one or more ultracapacitors (super capacitors) (Par.95).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).
	The combination of Harrison and Powell do not explicitly teach conveying electrical output to a battery storage device in one or more bursts based on a charge level of the battery storage device dropping below a threshold value.
	Hikiri teaches a capacitor storage device (20) conveying electrical output to a battery storage device (40) in one or more bursts based on a charge level (SOC) of the battery storage device (40) dropping below a threshold level (Par.51) (Fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri in the combination of Harrison and Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby ensuring loads can achieve adequate power from the battery.
Claim 15: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison teaches the driven mass (22) comprises a wheel, and wherein the extended position comprises the wheel (22) positioned in contact with a ground surface (R) on which the vehicle (12) travels (Par.18) (Fig.2).
Harrison does not explicitly teach the vehicle is an electric powered farm or construction equipment.   
Renfro teaches a vehicle comprises an electric powered farm or construction equipment (Par.29).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Renfro in the system of Harrison have had the reasonable expectation of providing energy to charge the electric powered farm equipment which is a type of vehicle as taught in Renfro (Par.29).
Claim 16: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the driven mass comprises a gear, and wherein the extended position comprises the gear engaged with one or more of a drive shaft, a motor, and a wheel of the electric-powered farm or construction equipment.  
Jackson teaches a driven mass (116) comprises a gear (46) (Fig.7), and wherein the extended position comprises the gear (42) engaged with one or more of a drive shaft (Par.64) (Fig.9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had driven a generator due to the rotational energy from the gear and the drive shaft (Par.64) in order to produce an electrical output (Par.71).
Claim 17: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach wherein the mechanical input is mechanically coupled to the shaft by one or more of a chain, a belt, a gearing system, and a pulley system.  
Jackson teaches a mechanical input of a generator (12) is mechanically coupled to a shaft (104) by one or more of a belt (44) and a pulley system (42 and 46) (Par.59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had a generator drive system that drives the generator as the shaft rotates (Par.59) in order to produce electrical energy (Par.56).
Claim 18: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 14 as disclosed above. Harrison does not explicitly teach storing, in the capacitor storage device, any excess portion of the electric output when the battery storage device or a farm or construction equipment motor is unable to accept all portions of the electrical output conveyed from the generator.  
Powell teaches storing, at a capacitor storage device (1410) any excess portion of an electrical output when a battery storage device (1420) of a vehicle is unable to accept all portions of the electrical output conveyed from a generator (1405) (Par.98, A portion of the electrical energy stored in the capacitor storage device is provided to the battery storage device.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented electricity waste (Par.96).
Claim 21: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison does not explicitly teach a charger electrically coupled to the generator and configured to: receive the electrical output from the generator, generate a charge output based on the electrical output, and convey the charge output to the capacitor storage device.
Jackson teaches a charger (20) electrically coupled to the generator (12) and configured to: receive the electrical output from the generator (12), generate a charge output based on the electrical output, and convey the charge output to an electric vehicle (10) (Par.40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jackson in the system of Harrison to have had the expected result of supplying power from the generator to components of the vehicle (Par.36) to operate the vehicle (Par.48). 
The combination of Harrison and Jackson do not explicitly teach conveying the charge output to a capacitor storage device.
	Powell teaches a capacitor storage device (1410) configured to: receive at least a portion of an electrical output from a kinetic generator (1405) (Par.94), store the portion of the electrical output, and convey the portion of the electrical output received from the generator (1405) to a battery storage device (1420) of a vehicle (Par.95-96).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Powell in the system of Harrison to have had prevented burst of electricity being directed to the vehicle’s battery at once for optimal efficient charging (Par.96).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Jackson (2013/0332014), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909) as applied to claim 1 above, and further in view of Schiller (2007/0090702).
Claim 7: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. The combination of Harrison and Jackson does not explicitly teach comprising a filtering circuit configured to filter the electrical output from the generator before the electrical output from the generator is received by the capacitor storage device.
Schiller teaches a filtering circuit (330) configured to filter an electrical output from a generator (140) (Fig.2B) before the electrical output from the generator (140) is received by a storage device (335) (Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Schiller in the combination to have had smooth variations in the voltage or current of the electrical output (Par.61).

Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (2007/0187957), Renfro et al. (2015/0089981), Jackson (2013/0332014), Powell et al. (2014/0210398) and Hikiri et al. (2015/0343909) as applied to claims 1, 9 and 14 above, and further in view of Blitz et al. (2011/0200193).
Claim 10: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 9 as disclosed above. Harrison does not explicitly teach the capacitor storage device is further configured to convey the excess portion of the electrical output to the battery storage device or the electric powered farm or construction equipment motor on demand. 
Blitz discloses a capacitor storage device (ultra-capacitors) configured to convey a stored portion of an electrical output to a vehicle motor on demand (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).
Claim 12: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 1 as disclosed above. Harrison teaches further comprising a motor (Par.20).
The combination of Harrison and Powell do not explicitly teach the capacitor storage device configured to: convey at least a portion of the electrical output of the motor in one or more bursts based on an energy demand of the motor.
Blitz teaches a capacitor storage device (ultra-capacitors) configured to: convey at least a portion of an electrical output to a motor in one or more bursts based on an energy demand of the motor (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).
Claim 19: Harrison, Renfro, Jackson, Powell and Hikiri teach the limitations of claim 18 as disclosed above. The combination of Harrison and Powell does not explicitly teach conveying the excess portion of the electrical output from the capacitor storage device to the battery storage device or to the electric-powered farm or construction equipment motor on demand.
Blitz teaches conveying an excess portion of an electrical output from a capacitor storage device to the battery storage device on demand (Par.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Blitz in the combination of Harrison and Powell to have had used the power stored in the capacitor storage device during high current demands thereby reducing the size and weight of the vehicle batteries (Par.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 13, 2022